                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


HARVEY EUGENE LARSON

               Plaintiff,

       v.                                                              Case No. 18-C-1832


JOHN DOE, et al.,

               Defendants.


                                              ORDER


       Plaintiff Harvey Eugene Larson, a state prisoner who is currently representing himself, filed

a complaint under 42 U.S.C. § 1983, alleging that his civil rights were violated. On December 18,

2018, the court denied Larson’s motion for leave to proceed without prepayment of the filing fee

because he has accumulated three “strikes” under 28 U.S.C. § 1915(g) and the complaint failed to

allege facts suggesting that he faced an imminent threat of physical injury. ECF No. 6. The court

ordered Larson to pay the full filing fee in this action by January 1, 2019, and warned that failure

to do so would result in the dismissal of this case. Larson has not paid the full filing fee within the

time prescribed by the court. Accordingly, this case will be dismissed without prejudice.

       IT IS THEREFORE ORDERED that this action be DISMISSED without prejudice

pursuant to Civil Local Rule 41(c) and Federal Rule of Civil Procedure 41(b).

       IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is confined.
Dated this 4th day of January, 2019.

                                   s/ William C. Griesbach
                                   William C. Griesbach, Chief Judge
                                   United States District Court




                                       2
